        Case 4:21-cv-00245 Document 1 Filed on 01/25/21 in TXSD Page 1 of 10




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 LINDA MARIE COURTER A/K/A LINDA
 COURTER,                                                    CIVIL COMPLAINT

              Plaintiff,
                                                                   CASE NO.
 v.

 DORT FINANCIAL CREDIT UNION,                            DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

        NOW comes LINDA MARIE COURTER A/K/A LINDA COURTER (“Plaintiff”), by and

through her attorney, WAJDA & ASSOCIATES, PC (“Wajda”), complaining as to the conduct of

DORT FINANCIAL CREDIT UNION, a financial institution based in Grand Blanc, Michigan,

(“Defendant”) as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff bring this action for damages pursuant to the Fair Debt Collections Practices Act,

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Texas Debt Collection Practices Act,

(“TDCP”) pursuant to Texas Finance Code Chapter 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action is brought pursuant to the FDCPA. Subject matter jurisdiction is conferred upon

this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises under the laws of

the United States. Supplemental jurisdiction exists for the state law claim pursuant to U.S.C.

§1367.
      Case 4:21-cv-00245 Document 1 Filed on 01/25/21 in TXSD Page 2 of 10




    3. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2) as a substantial portion of

the events or omissions giving rise to the claims occurred within the Southern District of Texas.

                                                PARTIES

    4. Plaintiff, Courter is an adult female consumer presently residing within Montgomery

County, Texas, which is located within the Southern District of Texas.

    5. Courter is a natural “person” as defined by 47 U.S.C. §153(39).

    6. Defendant is a community based state-chartered credit union, claiming to offer

comprehensive financial services to its members, who are residents of Michigan.

    7. Defendant is regularly engages in the business of collection of debts and as the facts will

indicate is a debt collector, who attempts to collect debts which were incurred prior to its state-

issued charter.

    8. Defendant is a “person” as defined by 47 U.S.C. §153(39).

    9. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, representatives and insurers at all times relevant

to the instant action.

    10. Plaintiff reserves the right to amend the Complaint should the identities of any complicit

individuals become known at a later time.

                                    FACTS SUPPORTING CAUSES OF ACTION

    11. The instant action arises out of Defendant’s attempts to collect upon an outstanding

consumer debt obligation (“subject consumer debt”), via illegal seizure of Plaintiff’s CARES Act

coronavirus stimulus check.
      Case 4:21-cv-00245 Document 1 Filed on 01/25/21 in TXSD Page 3 of 10




   12. In November of 2012, Plaintiff, then a resident of the state of Michigan, opened a credit

card account with Dort Federal Credit Union (“Dort Federal”), a federally-chartered credit union.

In addition, she also took out a small personal loan with the same institution.

   13. On May 28, 2013, Plaintiff filed for Chapter 7 bankruptcy protection in the United States

Bankruptcy Court for the Eastern District of Michigan under docket number 13-31898. During

the course of the bankruptcy case, on June 20, 2013, Plaintiff signed a reaffirmation agreement

with Dort Federal for her outstanding loans. Plaintiff received an order of discharge from the

bankruptcy court on August 20, 2013.

   14. Subsequent to her bankruptcy filing, Plaintiff opened a checking account, took out an

automobile loan, maintained a savings account and entered into a consolidation loan with Dort

Federal.

   15. In 2015, Plaintiff relocated from Michigan to Texas.

   16. Effective January 1, 2020, Dort Federal changed from a federally-chartered credit union

to a state-chartered credit union and changed its identity to Dort Financial Credit Union.

   17. By changing its charter from federal to state, membership became “open to all people who

live, work, worship or attend school in the State of Michigan.”

   18. By current federal statute, credit unions cannot serve the general public and people qualify

for a credit union membership through their employer, organizational affiliations like churches or

social groups, or a community-chartered credit union.

   19. Plaintiff, while a member of the federal-chartered Dort Federal, by federal statute was not

eligible for membership with the state-chartered Defendant as Plaintiff had not been a resident of

the State of Michigan since 2015.
      Case 4:21-cv-00245 Document 1 Filed on 01/25/21 in TXSD Page 4 of 10




   20. Regardless of her membership prohibitions with the Defendant institution, Plaintiff

continued to maintain a savings account and checking account with Defendant and continued to

make current payments on her auto loan now being serviced by Defendant.

   21. In August of 2020, Plaintiff closed her checking account with Defendant.

   22. Plaintiff also stopped paying on her credit card and consolidation loan she had with Dort

Federal in August of 2020.

   23. Beginning in October of 2020, Defendant began placing collection calls to Plaintiff’s cell

phone and started sending collection correspondence text messages and emails to her.

   24. On December 27, 2020, the United States Congress enacted new legislation under the

Coronavirus Response and Relief Supplemental Appropriations Act of 2021, whereby millions of

Americans would receive a second stimulus relief payment in the amount of $600 due to the

hardships caused by the ongoing pandemic.

   24. On December 29, 2020, the Internal Revenue Service and the United States Treasury

Department began delivering the $600 Economic Impact Payments to millions of Americans who

received the first round of stimulus payments earlier in the year.

   25. Because Plaintiff had her 2019 income tax refund directly deposited to her checking

account at Defendant’s institution, the IRS rules stated the stimulus check would be sent there.

   26. Many states issued further laws ordering that CARES Act stimulus checks were exempt

from a “banker’s right of setoff” whereby a bank or credit union could seize money paid into a

consumer’s account to repay amounts owed to the bank. Other banks voluntarily stated it would

help protect its customers and waive the right of setoff with regard to the stimulus checks.

Unfortunately, Defendant was not one of those institutions.
      Case 4:21-cv-00245 Document 1 Filed on 01/25/21 in TXSD Page 5 of 10




    27. However, federal law also prohibits a bank or credit union from exercising the right of

setoff if the stimulus check is sent to a closed account. If a direct deposit of a stimulus check goes

to a closed account at the bank, the bank has to return the funds to the US Treasury Department.

The Treasury Department will then sent the consumer a paper check. The bank cannot seize the

direct deposit on a closed account even if customer still owes payments to the bank. (See C.F.R.

§ 210.4(a)(3)).

    28. On or about December 30, 2020, Plaintiff’s stimulus check was sent for direct deposit to

the closed checking account with the Defendant.

    29. Instead of returning the check to the Treasury Department, Defendant reopened Plaintiff’s

closed checking account, applied a negative balance and seized the stimulus check.

    30. Plaintiff contacted Defendant, whose representative acknowledged Defendant reopened

the checking account with the negative balance and stated the check would be moved to a savings

account and the checking account would be closed again.

    31. Defendant did not close the checking account they reopened in violation of the law and

still holds Plaintiff’s stimulus check in violation of her consumer rights.

    32. Defendant purposefully and willfully reopened the closed checking account with a

negative balance so it could claim its banker’s right of setoff, by now making it appear as if the

checking account was a charged off account and not a closed account.

    33. Defendant has seized relief funds, directed by the federal government to be issued to the

Plaintiff to financially assist her in coping with the coronavirus pandemic, they were never legally

entitled to take.

    34. Plaintiff has been unlawfully deprived of her property, suffered needless embarrassment

and has been assessed fees all as result of the Defendant’s illegal actions.
      Case 4:21-cv-00245 Document 1 Filed on 01/25/21 in TXSD Page 6 of 10




   35. Upon information and belief, Defendant at all times, had full knowledge its actions were

improper.

   36. Upon information and belief, Defendant purposefully, intentionally and wantonly violated

Plaintiff’s protected consumer rights.

   37. Defendant’s actions were intentional, and done with malice aforethought, as they deceived

Plaintiff into believing Defendant was legally authorized to seize Plaintiff’s federal issued relief

funds.

   38. Defendant’s actions were deceptive, unfair, misleading, intentional, harmful and

inappropriate.

   39. Plaintiffs has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, confusion and aggravation.

   40. Defendant’s unlawful, misleading and deceptive conduct materially impacted and shaped

Plaintiffs’ reactions and course of conduct in response to Defendant’s collection efforts.

   41. Plaintiff has suffered actual financial loss from the unlawful seizure her stimulus payment,

including being assessed unnecessary fees and expending costs and assets in dealing with

Defendant’s conduct.

   42. Plaintiff has also suffered mental anguish, pain and suffering as result of the Defendant’s

conduct.

   43. Plaintiff has further been unnecessarily confused and concerned given Defendant’s

violations of law, and have further suffered a violation of her state and federally protected

substantive interests as a result of Defendant’s conduct.

   44. Finally, Plaintiff believes Defendant’s conduct and collection tactics are part of a scheme

or practice to deceive and harm other consumers similarly situated as herself.
      Case 4:21-cv-00245 Document 1 Filed on 01/25/21 in TXSD Page 7 of 10




             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   45. Plaintiff repeats and alleges paragraphs 1 through 44 as though fully set forth herein.

   46. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   47. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   48. Defendant, as part of its regular business, engages in the regular collection or attempt to

collect, directly or indirectly, defaulted debts owed or due or asserted to be owed or due to others,

(including its predecessor) and debt collection is a primary function of its business.

   49. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

            a. Violations of the FDCPA § 1692e and § 1692f

   50. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   51. In addition, this section enumerates specific violations such as, “The false representation

of – the character, amount, or legal status of any debt.” 15 U.S.C.§1692e(2)(A) or “The use of

any false representation or deceptive means to collect or attempt to collect any debtor to obtain

information concerning a consumer.” 15 U.S.C. §1692e(10).

   52. Further, pursuant to 15 U.S.C. §1692f, the FDCPA prohibits a debt collector from using

any unfair or unconscionable means to collect or attempt to collect the alleged debt.

   53. In addition, 15 U.S.C. §1692f(1) of the FDCPA prohibits a debt collector from

attempting to collect any amount not authorized by the agreement creating the debt or permitted

by law.
      Case 4:21-cv-00245 Document 1 Filed on 01/25/21 in TXSD Page 8 of 10




   54. Defendant violated §§1692e, e(2)(A), e(10), f, and f(1) through its illegal reopening of

Plaintiff’s closed checking account in order to seize funds it had no legal authority to seize and

by unfairly attempting to collect money it was not permitted to collect by law.

   55. Defendant blatantly violated Plaintiff’s statutorily provided rights and engaged in

conduct in direct violation of the FDCPA per Fifth Circuit precedent.

   WHEREFORE, Plaintiff LINDA MARIE COURTER A/K/A LINDA COURTER,

respectfully requests that this Honorable Court enter judgment in her favor as follows:

a. Declaring that the practices complained of herein are unlawful and violate the
   aforementioned bodies of law;

b. Awarding Plaintiff statutory damages of $1,000.00 to be paid by Defendant as provided
   under 15 U.S.C. §1692k(a)(2)(A);

c. Awarding Plaintiff costs and reasonable attorney fees to be paid by Defendant as provided
   under 15 U.S.C. §1692k(a)(3);

d. Enjoining Defendant from further contacting Plaintiff or engaging in any further attempts to
   collect on this judgment debt; and

e. Awarding any other relief as this Honorable Court deems just and appropriate.

              COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTIONS

    56. Plaintiffs restate and reallege paragraphs 1 through 55 as though fully set forth herein.

    57. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

    58. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

    59. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2)

as it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

       a. Violations of TDCA § 392.304

     60. The TDCA, pursuant to Tex. Fin. Code. § 392.304(19), prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information
      Case 4:21-cv-00245 Document 1 Filed on 01/25/21 in TXSD Page 9 of 10




concerning a consumer.”

   61. Defendant violated § 392.304(19), by illegally reopening of Plaintiff’s closed checking

account in order to seize funds it had no legal authority to seize and by unfairly attempting to

collect money it was not permitted to collect by law.

   62. Defendant used deceptive and false representations in order to seize Plaintiff’s assets to

which it had no right.

   WHEREFORE, Plaintiff LINDA MARIE COURTER A/K/A LINDA COURTER,

respectfully requests this Honorable Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b); and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: January 25, 2021                      Respectfully submitted,

                                             s/ Nicholas C. Wajda (Lead Attorney)
                                             Nicholas C. Wajda, Esq. #24106757
                                             Counsel for Plaintiffs
                                             Admitted in the Southern District of Texas
                                             Recovery Law Group/Wajda & Associates
                                             10000 North Central Expressway, Suite 400
                                             Dallas, Texas 75231
                                             (888) 297-6203 (phone)
                                             (866) 286-8433 (fax)
                                             nick@wajdalawgroup.com
Case 4:21-cv-00245 Document 1 Filed on 01/25/21 in TXSD Page 10 of 10
